Citation Nr: 1456088	
Decision Date: 12/22/14    Archive Date: 01/02/15

DOCKET NO.  12-05 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim for service connection for a low back disability.

2.  Entitlement to service connection for bilateral hearing loss.

 
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel




INTRODUCTION

The Veteran served on active duty in the Navy from January 14, 1974 to February 20, 1974, and in the Army from August 1976 to July 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran filed his initial claim of entitlement to service connection for bilateral hearing loss in April 2001.  In March 2002, the RO denied the claim.  In April 2002, the Veteran contacted the RO to indicate that he intended to file a notice of disagreement (NOD) with respect to the denial of his hearing loss claim.  See April 2002 VA Form 11.  

In a December 2002 rating decision, the RO continued to deny the claim of service connection for bilateral hearing loss.

In September 2003, the Veteran submitted a claim for service connection for bilateral hearing loss.  The RO construed this document as a claim to reopen and denied the request in a February 2004 rating decision.  The Veteran filed a timely NOD in March 2004.  The RO did not address the NOD.

In September 2008, the Veteran filed a claim for service connection for bilateral hearing loss.  The RO construed this document as a claim to reopen and denied the request in a December 2008 rating decision.  Also in December 2008, the RO denied service connection for a low back disability.

The Veteran filed the instant request to reopen both the hearing loss and back claims in March 2010.

The Board finds that the March 2002 rating decision was not final.  The Board construes the April 2002 VA Form 119 as a timely NOD, which was not addressed by the RO.  A claim is left pending in appellate status when a statement of the case (SOC) is not issued in response to an NOD.  Jones v. Shinseki, 619 F. 3d 1368, 1373 (Fed. Cir. 2010); see also 38 C.F.R. § 19.29 (2012).  Although the Veteran submitted a new request for benefits in September 2008 that was later denied by a December 2008 rating decision, a subsequent RO decision cannot resolve a claim placed in appellate status by the filing of a timely NOD.  Jones v. Shinseki, 23 Vet. App. 122, 125 (2009).  Only a subsequent Board decision can resolve an appeal that was initiated but not completed.  Id.  Thus, because the December 2008 rating decision did not constitute a decision rendered by an appellate body, it did not resolve the April 2001 claim that was denied in the March 2002 rating decision to which the Veteran submitted a timely NOD.  By virtue of the April 2002 NOD, his claim is still pending in appellate status.  Id.  This issue has been recharacterized as noted on the title page to reflect the procedural history.

The RO issued an SOC in February 2012.  In October 2014, the Veteran submitted additional evidence in the form of lay statements, but did not include a waiver of RO review.  Because this case is being remanded for another reason, the RO will have the opportunity for initial review of this evidence.  See also Section 501 of Public Law 112-154, 38 U.S.C. § 7105 (2014).

The record raises informal claims of entitlement to service connection for a heart disability (see May 2010 VA Form 21-4138) and entitlement to nonservice-connected pension (see July 2010 correspondence), as well as a request to reopen a previously denied claim of service connection for tinnitus (see October 2014 correspondence).  These issues have not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the RO for appropriate development. 

The underlying question of entitlement to service connection for a low back disability, as well as the issue of entitlement to service connection for bilateral hearing loss, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDING OF FACT

Evidence received since the last final December 2008 decision is new, relates to an unestablished fact necessary to the issue of service connection for a low back disability, and raises a reasonable possibility of substantiating that underlying claim.


CONCLUSIONS OF LAW

1.  The RO's December 2008 denial of service connection for a low back disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2014). 

2.  Evidence received since the last final December 2008 decision is new and material, and the claim for service connection for a low back disability is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has reviewed the evidence added to the record since the last final denial of the low back claim in December 2008 and finds that the evidence is new and material.  Consequently, the claim is reopened.


ORDER

New and material evidence has been received to reopen a claim for service connection for a low back disability; to this limited extent, the appeal of this issue is granted.



REMAND

With respect to both claims, there are outstanding records that need to be obtained.  The Veteran reportedly received VA treatment for his hearing loss and back disability since discharge from his second period of active service.  VA records are constructively of record.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  The claims file contains VA treatment records from February 2001 to the present.  All relevant VA treatment records should be obtained and associated with the claims file.

Bilateral Hearing Loss

The Veteran contends that he has bilateral hearing loss related to the use of weapons during service.  He indicates that he has experienced hearing loss since his second period of active service.

The pertinent DD 214 shows that the Veteran's MOS was warehouse supply specialist.  VA Fast Letter 10-35 (September 2010) includes a Duty MOS Noise Exposure Listing, which establishes that unit supply specialists are presumed to be exposed to low noise exposure.  Nonetheless, the Veteran asserts that he was exposed to weapon noise during service, and the DD-214 reveals that he was qualified as an expert on the M-16.  Thus, noise exposure is reasonably consistent with the circumstances of service.  See 38 U.S.C.A. § 1154(a).  Given that the Veteran has bilateral hearing loss for VA purposes and was exposed to noise during service, the question is one of nexus.

Service treatment records (STRs) for the Veteran's first period of active service include a December 1973 entrance examination.  A physical examination of the Veteran's ears was normal, except for cerumen in both canals.  The initial audiogram shows the following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
15
10
--
10
LEFT
35
25
10
--
25

The Veteran was initially found not qualified for enlistment/induction due to defective hearing.  It appears that he was given a prescription for otitis and then returned for a second audiogram, which shows the following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
10
--
10
LEFT
25
25
5
--
5

The Veteran was ultimately found to be qualified.  However, he was referred to the Brigade Aptitude Board and administratively discharged in February 1974.

A May 1974 VA examination conducted with respect to an unrelated service connection claim indicates that no hearing loss was noted. 

The July 1976 enlistment examination contains a normal clinical evaluation of the ears.  An audiogram shows the following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
--
15
LEFT
35
25
15
--
15

The Veteran was found to be qualified for enlistment despite a finding of defective hearing.
 
In June 1978, the Veteran complained of congestion, scratchy throat, and slight hearing loss.  The right tympanic eardrum was dull and "budgy" while the left tympanic eardrum could not be seen due to cerumen in the canal.  The assessment was viral syndrome.  The Veteran presented to the emergency room three days later with a left ear ache.  The right ear was clear, while the left was slightly red.  The assessment was ear ache.  Two days later, the Veteran continued to complain of left ear ache/pain.  Both ears were waxy and red.  The left tympanic membrane could not be see due to cerumen while the right tympanic membrane was white and shiny.  The assessment was "?viral syndrome and possible ear infection?"  The clinician recommended that the Veteran have his hearing checked after getting his ears cleaned out.  

In January 1979, the Veteran complained that both ears hurt.  Both tympanic membranes were dull.  The assessment was upper respiratory infection.

The Veteran submitted to two audiograms in July 1979.  The first audiogram is in graph form only and is indicative of bilateral hearing loss for VA purposes.  The repeat audiogram shows the following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
--
25
LEFT
30
25
25
--
25

In September 1979, the Veteran complained of left ear hearing loss of one day's duration.  He denied drainage or extreme pain.  The tympanic membranes could not be seen due to cerumen buildup.  The assessment was cerumen buildup.  

There is no separation examination for the  second period of active duty service.

The first post-service evidence of hearing loss is a February 2001 VA treatment record.  The Veteran reported a bilateral hearing loss (left worse than right) that had occurred gradually over the previous two years.  He gave a history of military noise exposure and occupational noise exposure, but reportedly wore hearing protection.  He also reported recreational noise exposure as a disc jockey for 10 years.  The audiogram shows bilateral hearing loss pursuant to Section 3.385.  Standard hearing aids were recommended.  The Veteran was "somewhat concerned about the size" and indicated that he wanted in-the-ear hearing aids instead.  The audiologist explained that he was not eligible for the smaller hearing because his hearing loss was not service connected.

Two months later, the Veteran filed his initial claim for service connection for hearing loss.

The Veteran submitted to an April 2001 VA audiological examination.  He reportedly worked as a warehouse specialist in the Army and wore his hearing protection "at all times."  He denied any occupational or recreational noise exposure.  He had worked in a factory before the military, but stated that it was not loud.  The diagnosis was mild, sloping to severe, sensorineural hearing loss bilaterally.  The examiner opined that "[i]t is more likely than not that the high frequency hearing loss in both ears was caused by acoustic trauma while in the military."  She further opined that "it is not as least as likely as not that the low and mid frequency hearing loss is due to military service."

Unfortunately, the VA examination and opinion are inadequate.  Notably, the examiner did not review the claims file.  In addition, no rationale for either nexus opinion was provided.  Moreover, the examiner's conclusions utilize the wrong standard.  The question of whether there was a pre-existing disability is raised by the record.  Every veteran is presumed sound at entry, except as to defects noted at entry or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by service.  38 C.F.R. § 3.304(b).  Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, on remand the Veteran should be afforded a new VA examination to clarify whether his bilateral hearing loss is related to service.

Low Back

The Veteran contends that he injured his low back during service because of a fall.  He maintains that he has had back pain since service.

STRs from the Veteran's second period of active service confirm that he fell and injured his back in January 1978.  Muscle spasms, pain, and tenderness were noted upon examination.  The assessment was "?strain muscle of lower back."  The Veteran was diagnosed with low back strain approximately one week later.

In April 2001, the Veteran filed a claim for nonservice-connected pension wherein he referenced a settlement with his employer with respect to a lifting injury that had occurred on October 25, 1999.

The first post-service evidence of a back disability is a March 2010 VA treatment record.  The Veteran gave a history of chronic low back pain since a 1999 work-related injury.  He reportedly was diagnosed with a herniated disc in 1999.  X-rays showed severe degenerative disease in the lower lumbar spine.

The record contains evidence of current back disability, an in-service back injury, and assertions of continuity of back pain since service.  Thus, remand is required for a medical opinion regarding any nexus to service.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA health care providers who have treated him for his bilateral hearing loss and/or back disability since his 1981 discharge.  All pertinent records should be obtained and associated with the claims file.  All attempts to procure records should be documented in the file.  If these records cannot be obtained, a notation to that effect should be inserted in the file.  All efforts to obtain these records, including follow-up requests, if appropriate, should be fully documented.

2. After the development requested above is completed, schedule the Veteran for a VA audiological examination to determine the nature and etiology of his currently diagnosed bilateral hearing loss.  The claims folder, to include a copy of this Remand, must be sent to the examiner for review in conjunction with the examination. 

The examiner must address the following questions:

(a) Did the Veteran clearly and unmistakably (undebatably) have hearing loss for VA purposes prior to either period of active service (January 1974 to February 1974, and August 1976 to July 1981)?  If so, specify the evidence of record or medical principles supporting that opinion. 

(b) If yes, is it clear (undebatable) that the disability did not undergo a worsening during service?

(c) If no, is it at least as likely as not, i.e., a 50 percent or greater probability, that any currently diagnosed hearing loss is related to either period of active service (January 1974 to February 1974, and August 1976 to July 1981), to include conceded in-service noise exposure during the second period of service?  

The examiner should address the pertinent STRs.  The medical reasons for accepting or rejecting the Veteran's competent statements regarding continuity of symptoms since service should be set forth in detail.  The examiner should also consider that the Veteran's statements regarding post-service occupational/recreational noise exposure are not credible.

Complete rationale for all opinions expressed should be provided.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3. After the development requested above is completed, schedule the Veteran for a VA orthopedic examination by an appropriate medical professional to determine the nature and etiology of any currently diagnosed low back disability.  All indicated tests and studies should be performed.  The claims folder, to include a copy of this Remand, must be sent to the examiner for review in conjunction with the examination.  For any currently diagnosed low back disability, the examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability had its onset during the Veteran's second period of active service (August 1976 to July 1981), or is otherwise related to that active service. 

The examiner should address the January and February 1979 STRs, the March 2010 VA treatment record, and the post-service intercurrent injury in 1999.  The examiner should set forth the medical reasons for accepting or rejecting the statements relating to continuity of symptoms since the Veteran's second period of active service that ended in 1981.

Complete rationale for all opinions expressed should be provided.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4. Then, readjudicate the claims on appeal.  If either of the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.   The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


